UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 18, 2013 SOUTHERN TRUST SECURITIES HOLDING CORP. (Exact name of registrant as specified in its charter) Florida 000-52618 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 145 Almeria Ave., Coral Gables, Florida 33134 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (305) 446-4800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 – Entry into a Material Definitive Agreement On July 31, 2013, Southern Trust Securities, Inc. (STS) signed a clearing agreement with COR Clearing, LLC (COR) and is currently in the process of transferring its existing brokerage accounts to COR from Pershing, LLC. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN TRUST SECURITIES HOLDING CORP. Date: September 18, 2013 By: /s/Robert Escobio Robert Escobio Chief Executive Officer
